     Case 5:18-cr-00028-DCB-LRA Document 59 Filed 11/02/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                 WESTERN DIVISION
UNITED STATES OF AMERICA
v.                                    CRIMINAL NO. 5:18-cr-28-DCB-LRA
SHAWNVEON HOLIDAY                                                        DEFENDANT
                                      ORDER
     This    cause   is    before    the    Court    on    Defendant     Shawnveon

Holiday’s Motion for Copies [ECF No. 58]. Holiday requests copies

of his docket sheet and a copy of the judgment and commitment order

so that he can “decide if [he] needs to with to proceed with [his]

case.” [ECF No. 58].

     On   April   11,     2019    Defendant   pled    guilty      to   Count   One,

conspiracy   to   defraud      the   United   States.       At   the   Defendant’s

sentencing   hearing      on   August   13,   2019,       this   Court   sentenced

Defendants to 33 months confinement with the Bureau of Prisons to

run concurrently to the undischarged term of imprisonment in

Criminal Nos. 18-2477 and 18-2478; three years supervised release;

restitution in the amount of $40,830.56 to be paid jointly and

severally with co-defendant Kelandrix Lushaw; and a $100 special

assessment. This Court entered the Judgement on August 26, 2019.

     Defendant has made two previous requests in this Court for

Copies on December 2, 2019. [ECF No. 52]. In an Order on March 2,

2020, this Court denied Defendant Holiday’s requested documents.


                                        1
    Case 5:18-cr-00028-DCB-LRA Document 59 Filed 11/02/20 Page 2 of 2



[ECF No. 55]. Defendant requested Copies again on March 31, 2020.

[ECF No. 56]. In an Order on June 11,2020, this Court denied

Defendant’s second request for documents. [ECF No. 57].

     Title 28 U.S.C. § 2250 states that a movant for a writ of

habeas corpus is entitled to copies of court records without cost

where he has been granted leave to proceed in forma pauperis and

his federal habeas motion is pending before the court. See Walton

v. Davis, 730 Fed.Appx. 233, 234 (5th Cir. 2018). “The records

will not be provided where a movant contends that he needs them to

formulate a claim or to review for facts that may support a

potential habeas petition.” Id.(citing United States v. Carvajal,

989 F.2d 170, 170 (5th Cir. 1993) (28 U.S.C. § 2255 case)). Because

Holiday has no habeas corpus petition pending before this Court,

his request is foreclosed by § 2250 and shall be denied.

     Accordingly,

     IT IS HEREBY ORDERED and ADJUDGED that the defendant Shawnveon

Holiday’s motion for Copies [ECF No. 58] is DENIED.

     SO ORDERED, this the 2nd day of November, 2020.




                                         /s/ David Bramlette      _______
                                         UNITED STATES DISTRICT JUDGE




                                   2
